Per Curiam.

The plaintiffs’ driver, upon his direct examination, testified that, when it became necessary for him to drive upon the defendant’s track, he spoke to a' boy who was riding on the seat of the wagon beside him and asked the boy if a car was coming from behind; that the boy said there was one standing upon the crossing at' about a distance of 150 feet; that he then, *794without looking, turned in upon the track, and that, as he got upon the track and half way across, he looked to the south and saw a car approaching rapidly. In view of thp rapidity and frequency with which electric cars are run and the continual necessity for vigilance to avoid accident, we are of the opinion that the plaintiffs’ driver did not exercise the degree of care that devolved upon him.
Judgment reversed and new trial ordered, with costs to abide the event.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.